Exhibit 10.3

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of this
February 1, 2017, by and among each of the undersigned subordinated lenders
listed on the signature pages hereto as “Subordinated Creditors” (collectively,
“Subordinated Creditor”), AGRITECH WORLDWIDE, INC., a Nevada corporation,
(“Company”), and GKS FUNDING LLC, an Illinois limited liability company, as
Agent for all Senior Lenders party to the Senior Credit Agreement described
below.

 

R E C I T A L S

 

A. The Company, Agent and Senior Lenders (as hereinafter defined) have entered
into a Loan and Security Agreement of even date herewith (as the same may be
amended, supplemented or otherwise modified from time to time, the “Senior
Credit Agreement”) pursuant to which, among other things, Senior Lenders have
agreed, subject to the terms and conditions set forth in the Senior Credit
Agreement, to make certain loans and financial accommodations to the Company.
All of the Company’s obligations to Agent and Senior Lenders under the Senior
Credit Agreement and the other Senior Debt Documents (as hereinafter defined)
are secured by liens on and security interests in substantially all of the now
existing and hereafter acquired real and personal property of the Company (the
“Collateral”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Senior Credit Agreement.

 

B. Subordinated Creditor has extended credit to the Company as disclosed on
Exhibit A attached hereto (the “Subordinated Debt”).

 

C. As an inducement to and as one of the conditions precedent to the agreement
of Agent and Senior Lenders to consummate the transactions contemplated by the
Senior Credit Agreement, Agent and Senior Lenders have required the execution
and delivery of this Agreement by Subordinated Creditor and the Company in order
to set forth the relative rights and priorities of Agent, Senior Lenders and
Subordinated Creditor under the Senior Debt Documents and the Subordinated Debt
Documents (as hereinafter defined).

 

NOW, THEREFORE, in order to induce Agent and Senior Lenders to consummate the
transactions contemplated by the Senior Credit Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. The following terms shall have the following meanings in this
Agreement:

 

“Agent” shall mean GKS Funding LLC, as Agent for the Senior Lenders, or any
other Person appointed by the holders of the Senior Debt as administrative agent
for purposes of the Senior Debt Documents and this Agreement.

 



 

 

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time and any successor statute and all rules and regulations promulgated
thereunder.

 

“Distribution” means, with respect to any indebtedness or obligation: (a) any
payment or distribution by any Person of cash, securities or other property, by
set-off or otherwise, on account of such indebtedness or obligation; (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person; or (c) the granting of any lien or security interest to or for the
benefit of the holders of such indebtedness or obligation in or upon any
property of any Person.

 

“Enforcement Action” shall mean: (a) to take from or for the account of the
Company or any guarantor of the Subordinated Debt, by set-off or in any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by the Company or any such guarantor with respect to the Subordinated Debt; (b)
to sue for payment of, or to initiate or participate with others in any suit,
action or proceeding against the Company or any such guarantor to (i) enforce
payment of or to collect the whole or any part of the Subordinated Debt or (ii)
commence judicial enforcement of any of the rights and remedies under the
Subordinated Debt Documents or applicable law with respect to the Subordinated
Debt; (c) to accelerate the Subordinated Debt; (d) to exercise any put option or
to cause the Company or any such guarantor to honor any redemption or mandatory
prepayment obligation under any Subordinated Debt Document; (e) to notify
account debtors or directly collect accounts receivable or other payment rights
of the Company or any such guarantor; or (f) to take any action under the
provisions of any state or federal law, including, without limitation, the
Uniform Commercial Code, or under any contract or agreement, to enforce,
foreclose upon, take possession of or sell any property or assets of the Company
or any such guarantor.

 

“GKS Loan Documents” shall mean the Senior Credit Agreement and all other
agreements, documents and instruments executed from time to time in connection
therewith, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Paid in Full” and “Payment in Full” means that: (a) all Senior Debt has been
indefeasibly paid in full in cash or all Senior Debt has been converted into
Equity Interests of the Company; (b) all commitments to lend under the Senior
Debt Documents have been terminated and no Person has any further right to
obtain loans or other extensions of credit under the Senior Debt Documents; and
(c) any costs, expenses and contingent indemnification obligations which are not
yet due and payable but with respect to which a claim is pending or may
reasonably be expected to be asserted under the Senior Debt Documents are (i)
backed by standby letters of credit (issued by a bank, and in form and substance
acceptable to Agent) or (ii) cash collateralized, in each case, as reasonably
required by Agent and in an amount reasonably estimated by Agent to be the
amount of costs, expenses and such contingent indemnification obligations which
may become due and payable.

 



 -2- 

 

 

“Permitted Subordinated Debt Payments” means none.

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Refinancing Senior Debt Documents” shall mean any financing documentation which
replaces the GKS Loan Documents and pursuant to which the Senior Debt under the
GKS Loan Documents are refinanced, as such financing documentation may be
amended, supplemented or otherwise modified from time to time in compliance with
this Agreement.

 

“Senior Debt” shall mean all obligations, liabilities and indebtedness of every
nature of the Company or any guarantor from time to time owed to Agent or any
Senior Lender under the Senior Debt Documents, including, without limitation,
the principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, whether before or after the filing of a Proceeding under
the Bankruptcy Code together with (a) any amendments, modifications, renewals or
extensions thereof to the extent not prohibited by the terms of this Agreement
and (b) any interest accruing thereon after the commencement of a Proceeding,
without regard to whether or not such interest is an allowed claim. Senior Debt
shall be considered to be outstanding whenever any loan commitment under the
Senior Debt Document is outstanding.

 

“Senior Debt Documents” shall mean the GKS Loan Documents and, after any
refinancing of the Senior Debt under the GKS Loan Documents, the Refinancing
Senior Debt Documents.

 

“Senior Default” shall mean any “Event of Default” under the Senior Debt
Documents, or any condition or event that, after notice or lapse of time or
both, would constitute such an Event of Default if that condition or event were
not cured or removed within any applicable grace or cure period set forth
therein.

 

“Senior Lenders” shall mean the holders of the Senior Debt.

 

“Subordinated Debt” shall mean all of the obligations of the Company or any
guarantor to Subordinated Creditor evidenced by or incurred pursuant to the
Subordinated Debt Documents and any other debt obligations of the Company to
Subordinated Creditor.

 



 -3- 

 

 

“Subordinated Debt Documents” shall mean the Subordinated Debt as set forth on
Exhibit A attached hereto, any warrants, any guaranty with respect to the
Subordinated Debt and all other documents, agreements and instruments now
existing or hereinafter entered into evidencing or pertaining to all or any
portion of the Subordinated Debt.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code, as enacted in
the applicable jurisdiction.

 

2. Subordination.

 

2.1 Subordination of Subordinated Debt to Senior Debt. Company covenants and
agrees, and Subordinated Creditor by its acceptance of the Subordinated Debt
Documents (whether upon original issue or upon transfer or assignment) likewise
covenants and agrees, notwithstanding anything to the contrary contained in any
of the Subordinated Debt Documents, that the payment of any and all of the
Subordinated Debt shall be subordinate and subject in right and time of payment,
to the extent and in the manner hereinafter set forth, to the prior Payment in
Full of all Senior Debt. Each holder of Senior Debt, whether now outstanding or
hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired Senior Debt in reliance upon the provisions contained in this
Agreement.

 

2.2  Liquidation, Dissolution, Bankruptcy. Prior to Payment in Full of all
Senior Debt, in the event of any Proceeding involving the Company or any
Subsidiary of the Company:

 

(a)  All Senior Debt shall first be Paid in Full before any Distribution,
whether in cash, securities or other property, shall be made to Subordinated
Creditor on account of any Subordinated Debt.

 

(b)  Any Distribution, whether in cash, securities or other property which would
otherwise, but for the terms hereof, be payable or deliverable in respect of the
Subordinated Debt shall be paid or delivered directly to Agent (to be held
and/or applied by Agent in accordance with the terms of the Senior Debt
Documents) until all Senior Debt is Paid in Full. Subordinated Creditor
irrevocably authorizes, empowers and directs any debtor, debtor in possession,
receiver, trustee, liquidator, custodian, conservator or other Person having
authority, to pay or otherwise deliver all such Distributions to Agent.
Subordinated Creditor also irrevocably authorizes and empowers Agent, in the
name of Subordinated Creditor, to demand, sue for, collect and receive any and
all such Distributions.

 

(c)  Subordinated Creditor agrees not to initiate, prosecute or participate in
any claim, action or other proceeding challenging the enforceability, validity,
perfection or priority of the Senior Debt or any liens and security interests
securing the Senior Debt.

 



 -4- 

 

 

(d)  Subordinated Creditor agrees that Agent and Senior Lenders may consent to
the use of cash collateral or provide financing to the Company on such terms and
conditions and in such amounts as Agent and Senior Lenders, in their sole
discretion, may decide and, in connection therewith, the Company may grant to
Agent and Senior Lenders liens and security interests upon all of the property
of the Company, which liens and security interests (i) shall secure payment of
all Senior Debt (whether such Senior Debt arose prior to the commencement of any
Proceeding or at any time thereafter) and all other financing provided by Senior
Lenders during such Proceeding and (ii) shall be superior in priority to the
liens and security interests, if any, in favor of Subordinated Creditor on the
property of the Company. Subordinated Creditor agrees that it will not object to
any of the foregoing. Subordinated Creditor agrees that it will: (x) not seek to
provide financing to the Company in any Proceeding; (y) support, and not object
to or oppose any sale or other disposition of any property (or any process
pertaining to such sale or other disposition of any property) securing all of
any part of the Senior Debt free and clear of security interests, liens or other
claims of Subordinated Creditor under Section 363 of the Bankruptcy Code or any
other provision of the Bankruptcy Code or applicable law if Agent and Senior
Lenders have consented to such sale or disposition and are releasing their
security interests and liens as well; and (z) not propose, seek and/or support
confirmation of any plan to which Agent has not consented to in writing;
Subordinated Creditor agrees to object to and vote to reject confirmation of any
plan which Agent has objected to and/or rejected in writing. Subordinated
Creditor agrees not to assert any right it may have to “adequate protection” of
Subordinated Creditor’s interest in any Collateral in any Proceeding and agrees
that it will not seek to have the automatic stay lifted with respect to any
Collateral without the prior written consent of Agent. Subordinated Creditor
waives any claim it may now or hereafter have arising out of Agent’s or Senior
Lenders’ election, in any Proceeding instituted under the Bankruptcy Code, of
the application of Section 1111(b)(2) of the Bankruptcy Code, and/or any
borrowing or grant of a security interest under Section 364 of the Bankruptcy
Code by Borrower, as debtor in possession. Subordinated Creditor further agrees
that it will not seek to participate or participate on any creditor’s committee
without Agent’s prior written consent.

 

(e)  Subordinated Creditor agrees to execute, verify, deliver and file any
proofs of claim in respect of the Subordinated Debt requested by Agent in
connection with any such Proceeding and hereby irrevocably authorizes, empowers
and appoints Agent its agent and attorney-in-fact to (i) execute, verify,
deliver and file such proofs of claim upon the failure of Subordinated Creditor
promptly to do so prior to 30 days before the expiration of the time to file any
such proof of claim and (ii) vote such claim in any such Proceeding upon the
failure of Subordinated Creditor to do so prior to 15 days before the expiration
of the time to vote any such claim; provided Agent shall have no obligation to
execute, verify, deliver, file and/or vote any such proof of claim. In the event
that Agent votes any claim in accordance with the authority granted hereby,
Subordinated Creditor shall not be entitled to change or withdraw such vote.

 

(f)  The Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of Senior Lenders and Subordinated Creditor even if all or part of
the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any holder of Senior Debt or any representative of such holder.

 



 -5- 

 

 

2.3 Subordinated Debt Payment Restrictions. Notwithstanding the terms of the
Subordinated Debt Documents, Company hereby agrees that it may not make, and
Subordinated Creditor hereby agrees that it will not accept, any Distribution
with respect to the Subordinated Debt until the Senior Debt is Paid in Full,
other than Permitted Subordinated Debt Payments; provided, however, that no
Permitted Subordinated Debt Payment may be made by the Company or accepted by
Subordinated Creditor if any Senior Default has occurred and is continuing or
would result therefrom.

 

2.4 Subordinated Debt Standstill Provisions. Until the Senior Debt is Paid in
Full, Subordinated Creditor shall not, without the prior written consent of
Agent, take any Enforcement Action with respect to the Subordinated Debt.
Notwithstanding the foregoing, Subordinated Creditor may file proofs of claim
against the Company in any Proceeding involving such Company. Any Distributions
or other proceeds of any Enforcement Action obtained by Subordinated Creditor in
violation of the foregoing prohibition shall in any event be held in trust by it
for the benefit of Agent and Senior Lenders and promptly paid or delivered to
Agent for the benefit of Senior Lenders in the form received until all Senior
Debt is Paid in Full.

 

2.5 Incorrect Payments. If any Distribution on account of the Subordinated Debt
not permitted to be made by the Company or accepted by Subordinated Creditor
under this Agreement is made and received by Subordinated Creditor, such
Distribution shall not be commingled with any of the assets of Subordinated
Creditor, shall be held in trust by Subordinated Creditor for the benefit of
Agent and Senior Lenders and shall be promptly paid over to Agent for
application (in accordance with the Senior Debt Documents ) to the payment of
the Senior Debt then remaining unpaid, until all of the Senior Debt is Paid in
Full.

 

2.6 Subordination of Liens and Security Interests; Agreement Not to Contest;
Agreement to Release Liens. Until the Senior Debt has been Paid in Full, any
liens and security interests of Subordinated Creditor in the Collateral which
may exist in breach of Subordinated Creditor’s agreement pursuant to Section
5.1(f) (or any other section) of this Agreement shall be and hereby are
subordinated for all purposes and in all respects to the liens and security
interests of Agent and Senior Lenders in the Collateral, regardless of the time,
manner or order of perfection of any such liens and security interests.
Subordinated Creditor agrees that it will not at any time contest the validity,
perfection, priority or enforceability of the Senior Debt, the Senior Debt
Documents, or the liens and security interests of Agent and Senior Lenders in
the Collateral securing the Senior Debt. In the event that Subordinated Creditor
obtains any liens or security interests in the Collateral or any of the
Collateral is sold or retained pursuant to a foreclosure or similar action,
Subordinated Creditor shall (or shall cause its agent) to promptly execute and
deliver to Agent such termination statements and releases as Agent shall request
to effect the termination or release of the liens and security interests of
Subordinated Creditor in such Collateral. In furtherance of the foregoing,
Subordinated Creditor hereby irrevocably appoints Agent its attorney-in-fact,
with full authority in the place and stead of Subordinated Creditor and in the
name of Subordinated Creditor or otherwise, to execute and deliver any document
or instrument which Subordinated Creditor may be required to deliver pursuant to
this Section 2.6.

 



 -6- 

 

 

2.7 Application of Proceeds from Sale or other Disposition of the Collateral. In
the event of any sale, transfer or other disposition (including a casualty loss
or taking through eminent domain) of the Collateral, the proceeds resulting
therefrom (including insurance proceeds) shall be applied in accordance with the
terms of the Senior Debt Documents or as otherwise consented to by Agent and
Senior Lenders until such time as the Senior Debt is Paid in Full.

 

2.8 Sale, Transfer or other Disposition of Subordinated Debt.

 

(a) Subordinated Creditor shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt Document unless (i) prior to the consummation of any such
action, the transferee thereof shall execute and deliver to Agent an agreement
substantially identical to this Agreement, providing for the continued
subordination of the Subordinated Debt to the Senior Debt as provided herein and
for the continued effectiveness of all of the rights of Agent and the Senior
Lenders arising under this Agreement, (ii) each transferee is a Permitted
Transferee and (iii) following the consummation of any such action, there shall
be no more than three holders of the Subordinated Debt. As used herein, a
Permitted Transferee means (x) a Family Member of Subordinated Creditor, (y) a
trust solely for the benefit of Subordinated Creditor or of a Family Member of
Subordinated Creditor, but only if the trust is eligible to be a shareholder of
an S corporation under section 1361 of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated thereunder and (z) the estate
of a deceased Subordinated Creditor. As used herein, a Family Member means, with
respect to a natural person, his or her spouse, his or her children, his or her
parents, and any descendant of his or her parents, including those related by
adoption, and any spouse of any of the foregoing individuals.

 

(b) Notwithstanding the failure of any transferee to execute or deliver an
agreement substantially identical to this Agreement, the subordination effected
hereby shall survive any sale, assignment, pledge, disposition or other transfer
of all or any portion of the Subordinated Debt in violation of the foregoing
prohibition, and the terms of this Agreement shall be binding upon the
successors and assigns of Subordinated Creditor, as provided in Section 10
hereof.

 

2.9 Legends. Until the termination of this Agreement in accordance with Section
16 hereof, Subordinated Creditor will cause to be clearly, conspicuously and
prominently inserted on the face of any Subordinated Debt Document, as well as
any renewals or replacements thereof, the following legend:

 

“This instrument and the rights and obligations evidenced hereby and any
security interests or other liens securing such obligations are subordinate in
the manner and to the extent set forth in that certain Subordination Agreement
(the “Subordination Agreement”) dated as of February 1, 2017 among Morris
Garfinkle and Edward B. Smith, as Subordinated Creditors, Agritech Worldwide,
Inc. (“Company”) and GKS Funding LLC (“Agent”), to the indebtedness (including
interest) owed by the Company, and the security interests or other liens
securing such indebtedness, pursuant to that certain Loan and Security Agreement
dated as of February 1, 2017 among the Company, Agent and the lenders from time
to time party thereto, as such Loan and Security Agreement has been and
hereafter may be amended, supplemented, restated or otherwise modified from time
to time and to indebtedness refinancing the indebtedness under such agreement as
contemplated by the Subordination Agreement; and each holder of this instrument,
by its acceptance hereof, irrevocably agrees to be bound by the provisions of
the Subordination Agreement.”

 



 -7- 

 

 

3. Modifications.

 

3.1  Modifications to Senior Debt Documents. Senior Lenders may at any time and
from time to time without the consent of or notice to Subordinated Creditor,
without incurring liability to Subordinated Creditor and without impairing or
releasing the obligations of Subordinated Creditor under this Agreement, change
the manner or place of payment or extend the time of payment of or renew or
alter any of the terms of the Senior Debt, or amend in any manner any agreement,
note, guaranty or other instrument evidencing or securing or otherwise relating
to the Senior Debt.

 

3.2  Modifications to Subordinated Debt Documents. Until the Senior Debt has
been Paid in Full, and notwithstanding anything to the contrary contained in the
Subordinated Debt Documents, Subordinated Creditor shall not, without the prior
written consent of Agent, agree to any amendment, modification or supplement to
the Subordinated Debt Documents.

 

4. Waiver of Certain Rights by Subordinated Creditor.

 

4.1 Marshaling. Subordinated Creditor hereby waives any rights it may have under
applicable law to assert the doctrine of marshaling or to otherwise require
Agent or Senior Lenders to marshal any property of the Company or any guarantor
of the Senior Debt for the benefit of Subordinated Creditor.

 

4.2 Rights Relating to Agent’s Actions with respect to the Collateral.
Subordinated Creditor hereby waives, to the extent permitted by applicable law,
any rights which it may have to enjoin or otherwise obtain a judicial or
administrative order preventing Agent or Senior Lenders from taking, or
refraining from taking, any action with respect to all or any part of the
Collateral. Without limitation of the foregoing, Subordinated Creditor hereby
agrees (a) that it has no right to direct or object to the manner in which Agent
and Lenders apply the proceeds of the Collateral resulting from the exercise by
Agent and Senior Lenders of rights and remedies under the Senior Debt Documents
to the Senior Debt and (b) that Agent has not assumed any obligation to act as
the agent for Subordinated Creditor with respect to the Collateral. The Agent
shall have the exclusive right to enforce rights and exercise remedies with
respect to the Collateral until the Senior Debt is Paid in Full. In exercising
rights and remedies with respect to the Collateral, the Agent and Senior Lenders
may enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as it or they may determine in
the exercise of its or their sole business judgment. Such exercise and
enforcement shall include, without limitation, the rights to sell or otherwise
dispose of Collateral, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction. In conducting
any public or private sale under the Uniform Commercial Code, the Agent shall
give the Subordinated Creditor such notice of such sale as may be required by
the applicable Uniform Commercial Code; provided, however, that 10 days’ notice
to solely Subordinated Creditor shall be deemed to be commercially reasonable
notice.

 



 -8- 

 

 

5. Representations and Warranties.

 

5.1  Representations and Warranties of Subordinated Creditor. Subordinated
Creditor hereby represents and warrants to Agent and Senior Lenders that as of
the date hereof: (a) the Subordinated Creditor has the legal capacity and
authority to enter into, execute, deliver and carry out the terms of this
Agreement, all of which have been duly authorized by all proper and necessary
action; (b) the execution of this Agreement by the Subordinated Creditor will
not violate or conflict with any material agreement binding upon the
Subordinated Creditor, or any law, regulation or order or require any consent or
approval which has not been obtained; (c) the Subordinated Creditor has
delivered to Agent a true, correct and complete executed copy of each
Subordinated Debt Document; (d) this Agreement is the legal, valid and binding
obligation of the Subordinated Creditor, enforceable against the Subordinated
Creditor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles; (e) the Subordinated Creditor is the sole owner,
beneficially and of record, of the rights and obligations under the Subordinated
Debt Documents and of the Subordinated Debt; and (f) the Subordinated Debt is,
and at all times prior to the termination of this Agreement shall remain, an
unsecured obligation of the Company and any of its Subsidiaries or affiliates.

 

5.2  Representations and Warranties of Agent. Agent hereby represents and
warrants to Subordinated Creditor that as of the date hereof: (a) Agent has the
power and authority to enter into, execute, deliver and carry out the terms of
this Agreement, all of which have been duly authorized by all proper and
necessary action; (b) the execution of this Agreement by Agent will not violate
or conflict with the organizational documents of Agent, any material agreement
binding upon Agent or any law, regulation or order or require any consent or
approval which has not been obtained; and (c) this Agreement is the legal, valid
and binding obligation of Agent, enforceable against Agent in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally or by equitable principles.

 

6. Subrogation. Until all Senior Debt is Paid in Full, Subordinated Creditor
shall be subrogated to the rights of Agent and Senior Lenders to receive
Distributions with respect to the Senior Debt until the Subordinated Debt is
paid in full. Subordinated Creditor agrees that in the event that all or any
part of a payment made with respect to the Senior Debt is recovered from the
holders of the Senior Debt in a Proceeding or otherwise, any Distribution
received by Subordinated Creditor with respect to the Subordinated Debt at any
time after the date of the payment that is so recovered, whether pursuant to the
right of subrogation provided for in this Agreement or otherwise, shall be
deemed to have been received by Subordinated Creditor in trust as property of
the holders of the Senior Debt and Subordinated Creditor shall forthwith deliver
the same to the Agent for the benefit of the Senior Lenders for application to
the Senior Debt until the Senior Debt is Paid in Full. A Distribution made
pursuant to this Agreement to Agent or Senior Lenders which otherwise would have
been made to Subordinated Creditor is not, as between the Company and
Subordinated Creditor, a payment by the Company to or on account of the Senior
Debt.

 



 -9- 

 

 

7. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by any party from the terms hereof, shall not be
effective in any event unless the same is in writing and signed by Agent and
Subordinated Creditor, and then such modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose given. Any
notice to or demand on any party hereto in any event not specifically required
hereunder shall not entitle the party receiving such notice or demand to any
other or further notice or demand in the same, similar or other circumstances
unless specifically required hereunder.

 

8. Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.

 

9. Notices. Unless otherwise specifically provided herein, any notice delivered
under this Agreement shall be in writing addressed to the respective party as
set forth below and may be personally served, telecopied or sent by overnight
courier service or certified or registered United States mail and shall be
deemed to have been given (a) if delivered in person, when delivered; (b) if
delivered by telecopy, on the date of transmission if transmitted on a business
day before 4:00 p.m. (Chicago time) or, if not, on the next succeeding business
day; (c) if delivered by overnight courier, one business day after delivery to
such courier properly addressed; or (d) if by United States mail, four business
days after deposit in the United States mail, postage prepaid and properly
addressed.

 

Notices shall be addressed as follows:

 

If to Subordinated Creditor:

__________________________

__________________________

Attention: ______________

Telecopy: ______________

 



 -10- 

 

 

With a copy to:

__________________________

__________________________

Attention: _______________

Telecopy: ________________

 

If to the Company:

 

Agritech Worldwide, Inc.

1011 Campus Drive

Mundelein, Illinois 60060

Attention: Jonathan Kahn

Facsimile No.: [________]

 

With a copy to:

 

Chrysler Building

405 Lexington Avenue

26th Floor, New York, New York 10174

Attention: Leslie Marlow

Facsimile No.: (212) 208-4657

 

If to Agent or Senior Lenders:

 

GKS Funding LLC

2550 N. Lakeview Avenue

Unit S2206

Chicago, IL 60614

Attention: Mo Garfinkle

Facsimile No.: [________]

 

 

With a copy to:

 

Greenberg Traurig, LLP

77 West Wacker Drive, Suite 3100

Chicago, Illinois 60601

Attention: Andrew R. Cardonick, Esq.

Facsimile No.: (312) 899-0447

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 9.

 



 -11- 

 

 

10. Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and assigns of Agent, Senior
Lenders, Subordinated Creditor and the Company. To the extent permitted under
the Senior Debt Documents, Senior Lenders may, from time to time, without notice
to Subordinated Creditor, assign or transfer any or all of the Senior Debt or
any interest therein to any Person and, notwithstanding any such assignment or
transfer, or any subsequent assignment or transfer, the Senior Debt shall,
subject to the terms hereof, be and remain Senior Debt for purposes of this
Agreement, and every permitted assignee or transferee of any of the Senior Debt
or of any interest therein shall, to the extent of the interest of such
permitted assignee or transferee in the Senior Debt, be entitled to rely upon
and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.

 

11. Relative Rights. This Agreement shall define the relative rights of Agent,
Senior Lenders and Subordinated Creditor. Nothing in this Agreement shall (a)
impair, as among the Company, Agent and Senior Lenders and as among the Company
and Subordinated Creditor, the obligation of the Company with respect to the
payment of the Senior Debt and the Subordinated Debt in accordance with their
respective terms or (b) affect the relative rights of Agent, Senior Lenders or
Subordinated Creditor with respect to any other creditors of the Company.

 

12. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.

 

13. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile transmission or in a pdf or similar electronic
file shall be effective as delivery of a manually executed counterpart hereof.

 

15. Severability. In the event that any provision of this Agreement is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.

 

16. Continuation of Subordination; Termination of Agreement. This Agreement
shall remain in full force and effect until the Senior Debt is Paid in Full
after which this Agreement shall terminate without further action on the part of
the parties hereto.

 

17. Applicable Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Illinois,
without regard to conflicts of law principles, except federal laws relating to
national banks.

 



 -12- 

 

 

18. CONSENT TO JURISDICTION. EACH OF SUBORDINATED CREDITOR AND THE COMPANY
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO
AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF SUBORDINATED CREDITOR AND
THE COMPANY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH OF SUBORDINATED
CREDITOR AND THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUBORDINATED CREDITOR
AND THE COMPANY AT THEIR RESPECTIVE ADDRESSES SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
IN ANY LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING
RELATING TO THIS AGREEMENT, ALL DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF
SUBORDINATED CREDITOR, THE COMPANY OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL
BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF SUBRODINATED CREDITOR OR THE
COMPANY, AS APPLICABLE, FOR PURPOSES OF ALL APPLICABLE LAW OR COURT RULES
REGARDING THE PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN A
DEPOSITION, AT TRIAL OR OTHERWISE). EACH OF SUBORDINATED CREDITOR AND THE
COMPANY AGREES THAT AGENT'S OR ANY LENDER’S COUNSEL IN ANY SUCH DISPUTE
RESOLUTION PROCEEDING MAY EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER
CROSS-EXAMINATION AND THAT ANY DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED
IN THAT PROCEEDING AS IF IT WERE AN EVIDENCE DEPOSITION. EACH OF SUBORDINATED
CREDITOR AND THE COMPANY IN ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE
EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN
THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL PERSONS, DOCUMENTS (WHETHER IN
TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER THINGS UNDER ITS CONTROL AND
RELATING TO THE DISPUTE.

 

19. WAIVER OF JURY TRIAL. SUBORDINATED CREDITOR, THE COMPANY AND AGENT HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE SUBORDINATED DEBT
DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS. EACH OF SUBORDINATED CREDITOR,
THE COMPANY AND AGENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE SENIOR DEBT DOCUMENTS AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF
SUBORDINATED CREDITOR, THE COMPANY AND AGENT WARRANTS AND REPRESENTS THAT EACH
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

[Signatures Immediately Follow]

 

 -13- 

 

 

IN WITNESS WHEREOF, Subordinated Creditor, the Company and Agent have caused
this Agreement to be executed as of the date first above written.

 



  SUBORDINATED CREDITORS:         MORRIS GARFINKLE         By: /s/ Morris
Garfinkle         EDWARD B. SMITH         By: /s/ Edward B. Smith

 

 

 

 

 

 

 

 



Signature Page to Subordination Agreement

 

 

 

 



  COMPANY:         AGRITECH WORLDWIDE, INC.         By: /s/ Jonathan E. Kahn  
Name: Jonathan E. Kahn   Title: CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Subordination Agreement 

 

 

 

 



  AGENT:   GKS FUNDING LLC, as Agent         By: /s/ M. Garfinkle   Name: Morris
Garfinkle   Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Subordination Agreement 

 

 

 

 

EXHIBIT A

 

SUBORDINATED DEBT

 

Subordinated Secured Indebtedness as of 12-31-16                              
       Holder  Amount      Interest   Interest   Total     ($)   Date   Rate  
Due ($)   Due ($)                        Edward B. Smith   200,000  
 2/11/2014    12.5%   72,192    272,192  Edward B. Smith   300,000  
 4/25/2014    14.0%   112,882    412,882  Morris Garfinkle   62,433  
 5/12/2014    14.0%   23,085    85,518  Edward B. Smith   85,000    9/29/2014  
 14.0%   26,865    111,865  Edward B. Smith   85,000    10/23/2014    14.0% 
 26,082    111,082  Edward B. Smith   70,000    10/30/2014    14.0%   21,292  
 91,292  Edward B. Smith   30,000    10/30/2014    14.0%   9,125    39,125 
Edward B. Smith   12,000    6/12/2015    14.0%   2,614    14,614  Edward B.
Smith   25,000    8/13/2015    14.0%   4,852    29,852  Edward B. Smith 
 150,000    8/21/2015    14.0%   28,652    178,652 

 

 

 

 

